1 Paul M. Hilkert – 028934
     Gregory S. Grandmont - 032109
2    LANE & NACH, P.C.
  2001 E. Campbell Ave., Suite 103
3 Phoenix, AZ 85016
  Telephone No.: (602) 258-6000
4 Facsimile No.: (602) 258-6003
  Email: paul.hilkert@lane-nach.com
5 Email: greg.grandmont@lane-nach.com

6    Attorneys for Constantino Flores, Case Trustee
7                        IN THE UNITED STATES BANKRUPTCY COURT
8                                FOR THE DISTRICT OF ARIZONA
9     In re:                                             (Chapter 7 Case)
10    JUDEE KAY LEEHMANN,                                No. 4:20-bk-03059-BMW
11                                                       TRUSTEE’S REPORT OF SALE,
                      Debtor.                            REQUEST TO PAY FEES TO
12                                                       AUCTIONEER, AND REQUEST FOR
                                                         ORDER CORRECTING LEGAL
13                                                       DESCRIPTION
14
               Constantino Flores, Chapter 7 Trustee, by and through his counsel undersigned, for his
15
     Report of Sale, Request to Pay Fees and Costs to Auctioneer, and Request for Order Correcting
16
     Legal Description respectfully represents as follows:
17
         I.       INTRODUCTION
18
               1. This case was commenced by voluntary Petition filed by Judee Kay Leehmann
19
     (“Debtor”) under Chapter 7 of Title 11, United States Code, on March 20, 2020 (“Petition Date”).
20
               2. Constantino Flores is the duly appointed and acting Trustee herein (“Trustee”).
21
               3. Pursuant to Court Order dated April 29, 2021, Trustee received authority to employ
22
     Cunningham & Associates, Inc. (“Auctioneer”) to market and sell the Estate assets.
23
         II.      REPORT OF SALE AND REQUEST FOR ORDER CORRECTING LEGAL
24
                  DESCRIPTION
25
               4. The Trustee’s Motion to Sell Real Property on an As-Is, Where-Is Basis and to Approve
26
     Sale/Bidding Procedures [DE 28], as a result of scrivener’s error, omitted a coordinate in the legal
27
     description. The corrected legal description is contained herein.
28


 Case 4:20-bk-03059-BMW           Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18           Desc
                                  Main Document    Page 1 of 9
 1
            5. An auction was held live online at Cunninghamauctions.com on July 15, 2021 wherein
 2
     Auctioneer sold the Estate’s interest in the real property described as:
 3
                 i.) Apache County, AZ Parcel No.: 211-44-011B with a Legal Description of: APN: 211-
 4
                    44-011B; SE4 NE4 SW4 SEC 25 T19N R24E.
 5
                 ii.) Apache County, AZ Parcel No.: 211-45-017D with a Legal Description of: APN: 211-
 6
                    45-017D; SW4 SE4 NW4 SEC 27 T19N R24E.
 7
                iii.) Apache County, AZ Parcel No.: 211-45-017A with a Legal Description of: APN: 211-
 8
                   45-017A; SEC 27 T19N R24E NW4 SE4 NW4.
 9
                iv.) Navajo County, AZ Parcel No.: 104-24-010E with a Legal Description of: The
10
                    Northeast quarter of the Southeast quarter of the Southwest quarter of Section 21,
11
                    Township 20 North, Range 20 East, Salt River Base and Meridian, Navajo County,
12
                    Arizona; Subject to and reserving the North, South, East and West 25 feet for roadway
13
                    and utility purposes.
14
     (collectively the “Real Property”).
15
            6.    The Seller Settlement reflecting the winning bidder and bids from the auction is
16
     attached hereto as Exhibit “A”.
17
            7. The auction grossed $11,761.00 (“Sale Proceeds”) as reflected on Exhibit “B” attached
18
     hereto1.
19

20       III.    REQUEST FOR PAYMENT OF COMMISSION
21          8. From the Sale Proceeds, and in compliance with Order Authorizing Trustee to Employ
22   Auctioneer/Appraiser and Approve Related Expenses, the Trustee seeks authorization to remit a
23   ten percent (10%) commission to the Cunningham & Associates, Inc. in the amount of $1,176.10.
24          WHEREFORE, Constantino Flores, Chapter 7 Trustee, respectfully requests that this Court
25   enter its Order authorizing payment to Cunningham & Associates, Inc. in the total sum $1,176.10
26   for services provided in the liquidation of Estate assets herein, setting forth the correcting legal
27
     1
     Exhibit B incorrectly states “total submitted to Dina L. Anderson, Trustee”. The funds were
28  submitted and received by Constantino Flores, Trustee.
                                                        2
 Case 4:20-bk-03059-BMW Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18 Desc
                                 Main Document         Page 2 of 9
 1
     descriptions of the Real Property, and for such other and further relief as this Court deems just and
 2
     proper.
 3

 4                 RESPECTFULLY SUBMITTED this 11th day of August, 2021.
 5

 6                                              LANE & NACH, P.C.
 7                                              By: /s/ Gregory S. Grandmont – 032109
                                                        Paul M. Hilkert
 8                                                      Gregory S. Grandmont
                                                        Attorneys for Trustee
 9
10   COPY of the foregoing delivered
     via electronic mail as follows:
11
     Kenneth L. Neeley
12   Neeley Law Firm, PLC
     1120 S. Dobson Rd., Ste. 230
13   Chandler, AZ 85286
     Email: ecf:neeleylaw.com
14   Attorney for Debtor
15   Office of U.S. Trustee
     230 North First Avenue
16   Phoenix, AZ 85003
     Email: Elizabeth.c.amorosi@usdoj.gov
17   Email: ustpregion14.px.ecf@usdoj.gov
18   By: /s/ Debbie McKernan
19

20

21

22

23

24

25

26

27

28
                                                  3
 Case 4:20-bk-03059-BMW         Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18             Desc
                                Main Document    Page 3 of 9
                             Exhibit “A”
 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:20-bk-03059-BMW   Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18   Desc
                          Main Document    Page 4 of 9
Seller Settlement
                                                                                                                     Invoice # LEEHMANN BK-187575-1

Cunningham & Associates, Inc.
4753 E. Falcon Dr., Suite 1
Mesa, AZ 85215
Phone: (602) 595-6714


  Seller Information                                                                 Auction Information
  Seller Name:             Leehmann, Flores                                          Auction:             Vacant Agricultural Land Bankruptcy
  Seller Number:           LEEHMANN BK                                                                    Auction
  Company:                 Flores/Leehmann 4:20-bk-03059-BMW                         Date:                07/09/2021 09:00
  Location:                                                                          Location:            6520 N 27th Avenue
                                                                                                          Phoenix, AZ 85017
  Phone:




   Lot                                                                        BuyerFirst          BuyerLast                       Lot
                                       Description                                                                 Bid                          Lot Net
   Num                                                                          Name                Name                        SubTotal

              Bankruptcy: +/- 10.0 Acres of Vacant Agricultural Land in
              Chambers, AZ - BANKRUPTCY - NO BUYER'S PREMIUM!
              SUBJECT TO BANKRUPTCY TRUSTEE APPROVAL. Sold in
              cooperation with AuctionAZ.com, LLC +/- 10.0 Acres of
              Vacant Agricultural Land located in Apache County, AZ
              This parcel is located on the border of the Petriged Forest
              National Park off of the I-40/US Route 66 and Petriged
              Forest Rd. Parcel Number: 211-44-011B
              Zoning: Agricultural Description: Section 25 Township: 19N
              Range 24E SE4 SW4 Township: 19N Range: 24E SE4 SW4
              Section: 25 County: Apache County City: Chambers, AZ
              Zip Code: 86502 Account: R0053520 Acres: +/- 10.0 Acres
              Special Notes: Vacant lot. Property will be sold AS-IS.
              Special Terms: BANKRUPTCY, in cooperation with
    100       AuctionAZ.com, LLC, we are selling the Estate's interest in    Brett               gibson         $1,976.00       $1,976.00       $1,976.00
              the above described property. This sale is AS-IS, WHERE-IS
              with no warranties or guarantees of any kind. All due
              diligence is the responsibility of the bidder/buyer. The
              information provided here is a courtesy only and is from
              sources deemed to be reliable but is not guaranteed. The
              Estate's interest will transfer through Trustee's Deed. Sale
              is subject to Bankruptcy Trustee approval. Please see the
              attached Notice of Sale for Special Terms and additional
              information regarding this sale. Payment: 100% of the total
              purchase price (winning bid plus buyer’s premium if any,
              and doc fees if any) is due in the form of cash, cashier's
              check, direct deposit or wire transfer on or before 1600
              (4P) Arizona Time (Zulu -7) the Friday following the
              auction. Buyer’s Premium: ZERO - NO BUYERS PREMIUM

              Bankruptcy: +/- 10.0 Acres of Vacant Agricultural Land in
              Chambers, AZ - BANKRUPTCY - NO BUYER'S PREMIUM!
              SUBJECT TO BANKRUPTCY TRUSTEE APPROVAL. Sold in
              cooperation with AuctionAZ.com, LLC +/- 10.0 Acres of
              Vacant Agricultural Land located in Apache County, AZ
              This parcel is located on the border of the Petriged Forest
              National Park off of the I-40/US Route 66 and Petriged
              Forest Rd. Parcel Number: 211-45-017D Zoning:
              Agricultural Description: Section 27 Township: 19N Range:
              24E SW4 NW4 Township: 19N Range: 24E Section: 27
              County: Apache County City: Chambers, AZ Zip Code:
              86502 Account: R0053563 Acres: +/- 10.0 Acres Special
              Notes: Vacant lot. Property will be sold AS-IS. Special
              Terms: BANKRUPTCY, in cooperation with AuctionAZ.com,
    101       LLC, we are selling the Estate's interest in the above       Brett                 gibson         $3,275.00       $3,275.00       $3,275.00
              described property. This sale is AS-IS, WHERE-IS with no
              warranties or guarantees of any kind. All due diligence is
              the responsibility of the bidder/buyer. The information
              provided here is a courtesy only and is from sources
              deemed to be reliable but is not guaranteed. The Estate's
              interest will transfer through Trustee's Deed. Sale is
              subject to Bankruptcy Trustee approval. Please see the
              attached Notice of Sale for Special Terms and additional
              information regarding this sale. Payment: 100% of the total
              purchase price (winning bid plus buyer’s premium if any,
              and doc fees if any) is due in the form of cash, cashier's
              check, direct deposit or wire transfer on or before 1600
               Case
              (4P)     4:20-bk-03059-BMW
                   Arizona                                Doc 37
                             Time (Zulu -7) the Friday following the Filed 08/11/21              Entered 08/11/21 13:57:18             Desc
              auction. Buyer’s Premium: ZERO - NO BUYERS   MainPREMIUM
                                                                  Document       Page           5 of 9
    Lot                                                                    BuyerFirst    BuyerLast                    Lot
                                   Description                                                          Bid                       Lot Net
    Num                                                                      Name          Name                     SubTotal

           Bankruptcy: +/- 10.0 Acres of Vacant Agricultural Land in
           Chambers, AZ - BANKRUPTCY - NO BUYER'S PREMIUM!
           SUBJECT TO BANKRUPTCY TRUSTEE APPROVAL. Sold in
           cooperation with AuctionAZ.com, LLC +/- 10.0 Acres of
           Vacant Agricultural Land located in Apache County, AZ
           This parcel is located on the border of the Petriged Forest
           National Park off of the I-40/US Route 66 and Petriged
           Forest Rd. Parcel Number: 211-45-017A Zoning:
           Agricultural Description: Section 27 Township: 19N Range:
           24E SE4 NW4 Township: 19N Range: 24E Section: 25
           County: Apache County City: Chambers, AZ Zip Code:
           86502 Account: R0053563 Acres: +/- 10.0 Acres Special
           Notes: Vacant lot. Property will be sold AS-IS. Special
           Terms: BANKRUPTCY, in cooperation with AuctionAZ.com,
    102    LLC, we are selling the Estate's interest in the above         Brett         gibson        $3,310.00     $3,310.00     $3,310.00
           described property. This sale is AS-IS, WHERE-IS with no
           warranties or guarantees of any kind. All due diligence is
           the responsibility of the bidder/buyer. The information
           provided here is a courtesy only and is from sources
           deemed to be reliable but is not guaranteed. The Estate's
           interest will transfer through Trustee's Deed. Sale is
           subject to Bankruptcy Trustee approval. Please see the
           attached Notice of Sale for Special Terms and additional
           information regarding this sale. Payment: 100% of the total
           purchase price (winning bid plus buyer’s premium if any,
           and doc fees if any) is due in the form of cash, cashier's
           check, direct deposit or wire transfer on or before 1600
           (4P) Arizona Time (Zulu -7) the Friday following the
           auction. Buyer’s Premium: ZERO - NO BUYERS PREMIUM

           Bankruptcy: +/- 10.0 Acres of Vacant Agricultural Land in
           Navajo County, AZ - BANKRUPTCY - NO BUYER'S
           PREMIUM! SUBJECT TO BANKRUPTCY TRUSTEE
           APPROVAL. Sold in cooperation with AuctionAZ.com, LLC
           +/- 10.0 Acres of Vacant Agricultural Land located in
           Navajo County, AZ This parcel is located North of Holbrook
           off of the I-40/Historic US Route 66, approximately 20
           miles from the Petriged Forest Wilderness and Petriged
           Forest National Park. Parcel Number: 104-24-010E Zoning:
           Agricultural (A-General) Description: Section 21 Township:
           20N Range: 20E NE4 SE4 SW4 out of 104-24-010C
           Township: 20N Range: 20E Section: 21 County: Navajo
           County Acres: +/- 10.0 Acres Special Notes: Vacant lot.
           Property will be sold AS-IS. Special Terms: BANKRUPTCY,
           in cooperation with AuctionAZ.com, LLC, we are selling the
    103                                                                   Brett         gibson        $3,200.00     $3,200.00     $3,200.00
           Estate's interest in the above described property. This sale
           is AS-IS, WHERE-IS with no warranties or guarantees of
           any kind. All due diligence is the responsibility of the
           bidder/buyer. The information provided here is a courtesy
           only and is from sources deemed to be reliable but is not
           guaranteed. The Estate's interest will transfer through
           Trustee's Deed. Sale is subject to Bankruptcy Trustee
           approval. Please see the attached Notice of Sale for
           Special Terms and additional information regarding this
           sale. Payment: 100% of the total purchase price (winning
           bid plus buyer’s premium if any, and doc fees if any) is due
           in the form of cash, cashier's check, direct deposit or wire
           transfer on or before 1600 (4P) Arizona Time (Zulu -7) the
           Friday following the auction. Buyer’s Premium: ZERO - NO
           BUYERS PREMIUM

4                                                                                                    $11,761.00    $11,761.00    $11,761.00




Payments
           Date                  Payment type                                      Payment Info                                 Amount

                                                         Check #: 6521
07/30/2021 06:13PM         CHECK                         Payable To: CONSTANTINO FLORES, TRUSTEE                                 $11,761.00

Total Payments: 1                                                                                                 Total:         $11,761.00




            Case 4:20-bk-03059-BMW                  Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18                        Desc
                                                    Main Document    Page 6 of 9
                                                                   Auction Summary
                                                                   Auction Gross     $11,761.00
                                                                   Commissions          ($0.00)
                                                                   Expenses             ($0.00)
                                                                   Credits               $0.00
                                                                   Auction Net       $11,761.00
                                                                   Total Paid        $11,761.00
                                                                   Balance Due           $0.00




Case 4:20-bk-03059-BMW   Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18        Desc
                         Main Document    Page 7 of 9
                             Exhibit “B”
 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:20-bk-03059-BMW   Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18   Desc
                          Main Document    Page 8 of 9
Case 4:20-bk-03059-BMW   Doc 37 Filed 08/11/21 Entered 08/11/21 13:57:18   Desc
                         Main Document    Page 9 of 9
